Citation Nr: 9903176	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  98-14 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a fractured right medial malleolus and a right 
distal tibia, currently evaluated as 10 percent disabling.  

2.  Entitlement to a compensable disability rating for a 
right hip scar.  

3.  Entitlement to service connection for right hip 
arthritis, claimed as secondary to the service-connected 
fractured right medial malleolus and right distal tibia.    


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1971 to November 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in January 1998 
and June 1998 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.


REMAND

The veteran seeks an increased disability rating for service-
connected residuals of a fractured right ankle and a service-
connected right hip scar.  When a disability has already been 
service connected and there is a claim for an increased 
rating, a mere allegation that the disability has become more 
severe is sufficient to establish a well grounded claim.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claims for an increased rating 
are well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  Therefore, VA has a duty to assist 
the veteran in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 (1997).  
This duty includes the gathering of pertinent VA and private 
medical records.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).    

The veteran also seeks service connection for right hip 
arthritis, claimed as secondary to the service-connected 
fractured right ankle.  A disability is service connected if 
it is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established when 
there is aggravation of a veteran's non-service connected 
condition that is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 
(1991).  In those circumstances, compensation is allowable 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App.  448. 

The veteran's September 1997 informal claims indicate that he 
had received all of his medical treatment at two different VA 
medical centers, the Bonham VAMC and the Dallas VAMC.  He 
stated that he had received treatment for both his service-
connected disability and the claimed secondary right hip 
arthritis.  

Upon review of the claims folder, it appears that the RO in 
fact requested records from both of the named VA medical 
centers.  However, the undersigned finds medical records from 
only one medical center.  These records consist of outpatient 
and hospitalization records dated from August 1997 to October 
1997.  Specifically, the records show that the veteran was 
hospitalized in September 1997 for a total right hip 
arthroplasty.  It was indicated that the procedure was 
required due to severe post-traumatic arthritis.  There is no 
medical evidence of record showing any medical treatment 
prior to the admission for the right hip arthroplasty.  

Earlier medical records, or medical records from the other VA 
medical center, if available, may provide additional evidence 
as to the current status of the veteran's service-connected 
disabilities.  In addition, the records may provide 
information as to the development and etiology of the 
veteran's right hip arthritis.  An additional search for such 
records is required.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should contact the veteran in 
writing and ask that he provide the names 
and dates of all private or VA medical 
treatment for his right ankle disability, 
the right hip scar, and the claimed right 
hip disorder.  After securing the 
necessary releases, the RO should attempt 
to obtain these records.  If no records 
are available, a statement to that effect 
should be included in the claims folder.  
Any records received should be associated 
with the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of any present right 
hip disability.  All indicated tests and 
studies deemed necessary by the 
orthopedist should be performed.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  Based on a review of the 
claims folder and findings from the 
physical examination, the examiner is 
asked to answer the following questions: 
1) Is the veteran's right hip arthritis 
proximately due to or the result of the 
service-connected fractured right ankle?  
If not, 2) does the service-connected 
fractured right ankle aggravate the right 
hip arthritis?  Any opinion should be 
supported by a complete rationale.  Prior 
to the examination, the RO must inform 
the veteran in writing of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.    

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran claim of entitlement to a 
disability rating greater than 10 percent 
for a fractured right ankle and to a 
compensable disability rating for a right 
hip scar.  In addition, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
right hip arthritis, claimed as secondary 
to the service-connected fractured right 
ankle, considering all applicable case 
law, including Allen v. Brown.  If the 
disposition of any claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
No action is required of the veteran until further notice.  
He is free to submit additional evidence if he desires.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).



- 5 -


